United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OthiF APPEALS      February 27, 2004
                         FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-60414
                           Summary Calendar



ROMAN IREMASHVILI,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          BIA No. A73 710 244
                         --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Roman Iremashvili petitions for review of an order of the

Board of Immigration Appeals (“BIA”) dismissing his appeal from

the Immigration Judge’s (“IJ”) denial of his applications for

asylum and withholding of deportation.    Iremashvili argues that

the BIA’s denial of his application for asylum is not supported

by substantial evidence.    He further contends that the

evidentiary hearing before the IJ lacked fundamental fairness


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60414
                                 -2-

because he was not allowed to testify in English and because of

the IJ’s conduct during the hearing, including the IJ’s extensive

cross-examination of him.   Iremashvili also argues that the BIA

erred in not addressing on appeal his request for an extension of

voluntary departure to include the period during any subsequent

judicial review.

     Because the BIA did not adopt the IJ’s decision, but rather

issued its own opinion in dismissing Iremashvili’s appeal, this

court reviews the decision of the BIA.      See Girma v. INS, 283

F.3d 664, 666 (5th Cir. 2002).   This court will uphold the

factual findings that an alien is not eligible for asylum or

withholding of deportation if those findings are supported by

substantial evidence.    Carbajal-Gonzalez v. INS, 78 F.3d 194, 197

(5th Cir. 1996).   The substantial evidence standard requires that

the decision be based on the evidence presented and that the

decision be substantially reasonable.      Id.

     We hold that substantial evidence supports the BIA’s

decision that even assuming past persecution, Iremashvili’s well-

founded fear of future persecution has been rebutted by changed

circumstances in Georgia.   See 8 C.F.R. § 208.13(b).    Iremashvili

was not deprived of fundamental fairness during the evidentiary

hearing before the IJ.    See Animashaun v. INS, 990 F.2d 234, 238

(5th Cir. 1993).
                          No. 03-60414
                               -3-

     As the respondent argues, we lack jurisdiction to address

Iremashvili’s argument regarding voluntary departure.   See Eyoum

v. INS, 125 F.3d 889, 891 (5th Cir. 1997); 8 U.S.C. § 1229c(f)

     Iremashvili’s petition for review is DENIED.   Iremashvili’s

motion for a stay of voluntary departure pending appeal also is

DENIED.

     PETITION FOR REVIEW DENIED; MOTION FOR STAY OF VOLUNTARY

DEPARTURE PENDING APPEAL DENIED.